DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 3/22/2022, have been entered and made of record. Claims 1, 5, 11, 13, 15, 17 and 19 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 3/22/2022 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Tam
Claims 1, 6, 8, 10, 11 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tam et al.(USPubN 2017/0257664; hereinafter Tam).
As per claim 1, Tam teaches a metadata server, comprising: circuitry configured to: receive a first segment from a plurality of segments of first media content(“one or more content producers 140 may process media content, such as off-line video content (a movie, for example), live video content (broadcasting of a sport event, for example), or any other media stream, to add IoT meta-data with SFX instructions into the media stream at the CMS 130” in Para.[0040]); 
determine context information associated with the first segment of the first media content based on a characteristic of at least one frame of a plurality of frames in the first segment(“the instructions given by the content producer 140 may be that at a certain scene when a ghost in a haunted house” in Para.[0098], “one way of producing these SFX instructions automatically is to analyze the video pictures frame by frame and extract the relationship between the overall picture color, local color variations, and the time-position of the frame in the video” in Para.[0051]); 
generate first metadata associated with the first segment based on the determined context information(Para.[0040], [0051]), wherein 
the first metadata includes timing information corresponding to the determined context information(Para.[0051], “Time for Action: When this SFX instruction shall be executed, as according to the video's time reference in SMPTE (Society of Motion Picture and Television Engineers) time code” in Para.[0056]), and 
the timing information indicates a time at which a first set of electrical devices is controllable by a media device during playback of the first segment of the first media content by the media device(Para.[0056], “Action: The SFX instruction” in Para.[0060], “if the eSFX demands some red flashes that are emitted from an IoT device close to the location (22, 30, 48.5) and that lasts for 3 frames during a laser shooting scene at 00:20:14.22 in a Sci-Fi movie” in Para.[0062]); and 
transmit the received first segment of the first media content and the generated first metadata to the media device(“when the CDS 100 is delivering a certain piece of content to end users, the IoT meta-data is also delivered to the same location and can be detected and extracted by the IoT gateway 110” in Para.[0042], Fig. 1).
As per claim 6, Tam teaches wherein the first media content corresponds to video content or audio-video (AV) content, and the context information of the video content or the AV content comprises at least one of an action scene, a comedy scene, a romantic scene, a suspense scene, a horror scene, a drama scene, a poetry scene, a party scene, or a dance scene(Para.[0098]).
As per claim 8, Tam teaches wherein the first media content corresponds to video content or audio-video (AV) content, and the characteristic of the at least one frame in the first segment of the video content or the AV content corresponds to at least one of an object recognized in the at least one frame, a person recognized in the at least one frame, an emotional state of at least one object in the at least one frame, background information of the at least one frame, an ambient lighting condition in the at least one frame, motion information of the at least one object in the at least one frame, a gesture associated with the at least one object in the at least one frame, or genre information associated with the at least one frame(“analyze the video pictures frame by frame and extract the relationship between the overall picture color, local color variations, and the time-position of the frame in the video” in Para.[0051], “a certain scene when a ghost in a haunted house starts acting” in Para.[0098]).
As per claim 10, Tam teaches wherein the first set of electrical devices comprises at least one of an aroma dispenser, an electrical furniture, a lighting device, a sound reproduction device, an electrical curtain, an electrical toy, an electrical wind-chime, an electrical vase, a digital photo-frame, or an internet of things (IOT) device(“The IoT devices 120 shown in FIG. 1 may comprise a pair of tactile gloves, a sofa with haptic feedback capability, a device that can adjust the room temperature (for example, an air conditioner or a heater), a sound system, and a light” in Para.[0073]).
As per claim 11, Tam teaches wherein the first metadata further includes the timing information and the determined context information of the first segment of the first media content(Para.[0063]-[068]).
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Tam in view of Lohide
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al.(USPubN 2017/0257664; hereinafter Tam) in view of Lohide et al.(USPubN 2018/0343505; hereinafter Lohide).
As per claim 2, Tam teaches all of limitation of claim 1. 
Tam is silent about wherein the circuitry is further configured to: transmit, to a media server, a first request which includes identification information of the first media content; receive, from the media server, the first media content including the first segment, based on the first request; generate the first metadata associated with the first segment based on the received first media content; and transmit the received first segment of the first media content and the generated first metadata to the media device.
Lohide teaches wherein the circuitry is further configured to: transmit, to a media server, a first request which includes identification information of the first media content; receive, from the media server, the first media content including the first segment, based on the first request; generate the first metadata associated with the first segment based on the received first media content; and transmit the received first segment of the first media content and the generated first metadata to the media device(“The CDS 212 may be configured to identify available one or more programs that may bear correlation with the parsed one or more request parameters or the generated relationship models. For such identification, the CDS 212 may search for available one or more programs within a curated repository of programs in the CS 214. Alternatively, the CDS 212 may search for available one or more programs from media servers of the CDN 104. The CDS 212 may identify the available one or more programs for the user 116, based on the one or more user preferences, one or more targeting parameters, such as location, playback history, demography, age and gender, and applicable content rights. In accordance with an embodiment, the identified one or more programs may be ranked and sorted for the user 116. After identification of the available one or more programs, the CDS 212 may be configured to obtain or negotiate content rights, permissions, or certificates for the identified one or more programs for play-out to the client device 102. The content rights, permissions, or certificates for the identified one or more programs may be obtained from the assets and rights database 214A of the CS 214. In other words, the CDS 212 may identify the preferred programming media content, which may optimally satisfy the requirement of the user 116. The CDS 212 may transmit metadata for the identified one or more programs to the PPG 216” in Para.[0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tam with the above teachings of Lohide in order to provide enhanced viewer experience, thereby increasing their appeal in order to gain wider audience.

Tam in view of Chang
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al.(USPubN 2017/0257664; hereinafter Tam) in view of Chang et al.(USPubN 2017/0238055; hereinafter Chang).
As per claim 3, Tam teaches all of limitation of claim 1. 
Tam is silent about wherein the circuitry is further configured to apply at least one machine learning model on the characteristic of the at least one frame of the plurality of frames in the first segment to determine the context information associated with the first segment.
Chang teaches wherein the circuitry is further configured to apply at least one machine learning model on the characteristic of the at least one frame of the plurality of frames in the first segment to determine the context information associated with the first segment(“a method for enabling a mobile application that allows user interaction with video content includes taking a video feed and processing the video feed through at least one spatiotemporal pattern recognition algorithm that uses machine learning to develop an understanding of an event within the video feed. The understanding includes identifying context information relating to the event and an entry in a relationship library at least detailing a relationship between two visible features of the video feed. The method includes automatically, under computer control, extracting content displaying the event and associating the extracted content with the context information. The method includes producing a video content data structure that includes the context information. The method includes automatically, under computer control, producing a story that includes the video content data structure. A portion of the story is based on a user preference, the context information, and the video content data structure” in Para.[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tam with the above teachings of Chang in order to improve the quality of a final visualization for a user with machine learning model.

Tam in view of Hsieh
Claims 4, 12-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al.(USPubN 2017/0257664; hereinafter Tam) in view of Hsieh et al.(USPubN 2020/0327160; hereinafter Hsieh).
As per claim 4, Tam teaches all of limitation of claim 1. 
Tam teaches wherein the circuitry is further configured to: retrieve the plurality of segments of the first media content; generate a plurality of metadata based on the context information associated with a corresponding segment of the plurality of segments, wherein each of the plurality of metadata is associated with the corresponding segment of the plurality of segments(Para.[0040], [0041], [0051]).
Tam is silent about generate second media content from the first media content based on the generated plurality of metadata.
Hsieh teaches generate second media content from the first media content based on the generated plurality of metadata(“the search component 180 generates a partial search result indicating at least one time frame within the video content. The search component 180 may generate the partial search result by selecting one or more frames of the video content associated with the at least one time frame of the time series frame index identified in operation 610 and compared in operation 620. In some embodiments, the partial search results are presented via a user interface. For example, where a single search type is identified and is associated with the time series frame index, the partial search results may be a result set presented on a display device in response to receiving the search query” in Para.[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tam with the above teachings of Hsieh in order to enhance an end user’s experience of media content.
As per claim 12, Tam teaches a media device, comprising: circuitry configured to, receive, from the metadata server, the first media content and a plurality of metadata(Para.[0040], [0051]),
wherein each metadata of the plurality of metadata is associated with a corresponding segment of a plurality of segments of the first media content(Para.[0040], [0051]), and 
wherein each metadata corresponds to context information which is associated with the corresponding segment and determined based on a characteristic of at least one frame of a plurality of frames in the corresponding segment(Para.[0040], [0051], [0056]); and 
control a first set of electrical devices in synchronization with playback of the first media content based on the plurality of metadata included in the second media content(Para.[0056], [0062]).
Tam is silent about transmit identification information of first media content to a metadata server; receive, from the metadata server, second media content which includes the first media content and a plurality of metadata.
Hsieh teaches transmit identification information of first media content to a metadata server; receive, from the metadata server, second media content which includes the first media content and a plurality of metadata(“the search component 180 generates a partial search result indicating at least one time frame within the video content. The search component 180 may generate the partial search result by selecting one or more frames of the video content associated with the at least one time frame of the time series frame index identified in operation 610 and compared in operation 620. In some embodiments, the partial search results are presented via a user interface. For example, where a single search type is identified and is associated with the time series frame index, the partial search results may be a result set presented on a display device in response to receiving the search query” in Para.[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tam with the above teachings of Hsieh in order to enhance an end user’s experience of media content.
As per claim 13, Tam and Hsieh teach all of limitation of claim 12.
Tam teaches wherein each metadata of the plurality of metadata includes timing information and the context information associated with the corresponding segment, and the first set of electrical devices is controlled based on the timing information and the context information(Para.[0056], [0062]). 
As per claim 14, Tam and Hsieh teach all of limitation of claim 12.
Tam teaches wherein the circuitry is further configured to control the first set of electrical devices, via a controller device which is communicatively coupled to the media device and each of the first set of electrical devices(“the CDS 100 may also provide the media stream and the IoT meta-data to the IoT gateway 110 simultaneously” in Para.[0041], “the IoT gateway 110 acts as a central communication hub that facilitates the communication between the CDS 100 and the IoT devices 120. In the context of the present disclosure, an IoT gateway is defined as the logic that manages and controls one or more IoT devices 120 with access to the multimedia content and has the ability to translate or transform between IoT meta-data and the corresponding messages to/from the IoT devices 120” in Para.[0044]).
As per claim 18, Tam and Hsieh teach all of limitation of claim 12.
Tam teaches wherein wherein the first set of electrical devices comprises at least one of an aroma dispenser, an electrical furniture, a lighting device, a sound reproduction device, an electrical curtain, an electrical toy, an electrical wind-chime, an electrical vase, a digital photo-frame, or an internet of things (IOT) device(“The IoT devices 120 shown in FIG. 1 may comprise a pair of tactile gloves, a sofa with haptic feedback capability, a device that can adjust the room temperature (for example, an air conditioner or a heater), a sound system, and a light” in Para.[0073]).
As per claim 20, the limitations in the claim 20 has been discussed in the rejection claim 12 and rejected under the same rationale.

Tam in view of Dalbee
Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al.(USPubN 2017/0257664; hereinafter Tam) in view of Dalbee et al.(USPubN 2020/0204867; hereinafter Dalbee).
As per claim 5, Tam teaches all of limitation of claim 1. 
Tam is silent about wherein the first media content corresponds to audio content, and the context information of the audio content comprises at least one of a song, a musical tone, a monologue, a dialogue, a laughter sound, a distress sound, a pleasant sound, an unpleasant sound, an ambient noise, a background sound, a loud sound, or defined sound pattern associated with a real-time object.
Dalbee teaches wherein the first media content corresponds to audio content, and the context information of the audio content comprises at least one of a song, a musical tone, a monologue, a dialogue, a laughter sound, a distress sound, a pleasant sound, an unpleasant sound, an ambient noise, a background sound, a loud sound, or defined sound pattern associated with a real-time object(“While the content is playing on a device, content data is analyzed, and a number of signatures are identified. In some embodiments, audio data is analyzed to identify audio signatures (voice or song recognition is an example where audio signatures can be used as identifiers), and each audio signature is associated, based on audio and/or video characteristics, with a particular subject within the content” in Para.[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tam with the above teachings of Dalbee in order to enhance an end user's experience of media content.
As per claim 7, Tam teaches all of limitation of claim 1. 
Tam is silent about wherein the first media content corresponds to audio content, and the characteristic of the at least one frame in the first segment of the audio content comprises at least one of a loudness parameter, a pitch parameter, a tone parameter, a rate-of-speech parameter, a voice quality parameter, a phonetic parameter, an intonation parameter, an intensity of overtones, a voice modulation parameter, a pronunciation parameter, a prosody parameter, a timbre parameter, or at least one psychoacoustic parameter.
Dalbee teaches wherein the first media content corresponds to audio content, and the characteristic of the at least one frame in the first segment of the audio content comprises at least one of a loudness parameter, a pitch parameter, a tone parameter, a rate-of-speech parameter, a voice quality parameter, a phonetic parameter, an intonation parameter, an intensity of overtones, a voice modulation parameter, a pronunciation parameter, a prosody parameter, a timbre parameter, or at least one psychoacoustic parameter(“While the content is playing on a device, content data is analyzed, and a number of signatures are identified. In some embodiments, audio data is analyzed to identify audio signatures (voice or song recognition is an example where audio signatures can be used as identifiers), and each audio signature is associated, based on audio and/or video characteristics, with a particular subject within the content” in Para.[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tam with the above teachings of Dalbee in order to enhance an end user's experience of media content.
As per claim 9, Tam teaches all of limitation of claim 1. 
Tam is silent about wherein the circuitry is further configured to: identify a type of the first segment of the first media content, wherein the type of the first segment comprises one of an audio type segment, an audio-video (AV) type segment, or a gaming type segment; and generate the first metadata associated with the first segment based on the identified type of the first segment.
Dalbee teaches wherein the circuitry is further configured to: identify a type of the first segment of the first media content, wherein the type of the first segment comprises one of an audio type segment, an audio-video (AV) type segment, or a gaming type segment; and generate the first metadata associated with the first segment based on the identified type of the first segment(“While the content is playing on a device, content data is analyzed, and a number of signatures are identified. In some embodiments, audio data is analyzed to identify audio signatures (voice or song recognition is an example where audio signatures can be used as identifiers), and each audio signature is associated, based on audio and/or video characteristics, with a particular subject within the content. In some embodiments, video data is analyzed to identify action signatures based on the motion of subjects displayed in the content. An identifier of each action signature is stored, along with a timestamp corresponding to a playback position at which the action signature begins. Subjects may also be identified during playback, and subject signatures identified or assigned to each subject. An identifier of each subject signature is stored, along with a timestamp corresponding to a playback position at which the subject is displayed in the content. A subject signature may be assigned to an audio signature or action signature having the same timestamp” in Para.[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tam with the above teachings of Dalbee in order to enhance an end user's experience of media content.

Tam in view of Hsieh and Riberio
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al.(USPubN 2017/0257664; hereinafter Tam) in view of Hsieh et al.(USPubN 2020/0327160; hereinafter Hsieh) further in view of Ribeiro De Oliveira et al.(USPubN 2020/0169782; hereinafter Riberio).
As per claim 15, Tam and Hsieh teach all of limitation of claim 12.
Tam and Hsieh are silent about wherein the circuitry is further configured to receive subscription information from each of the first set of electrical devices, and the subscription information indicates a subscription between a corresponding electrical device of the first set of electrical devices with the context information included in a corresponding metadata of the plurality of metadata received from the metadata server.
Riberio teaches wherein the circuitry is further configured to receive subscription information from each of the first set of electrical devices, and the subscription information indicates a subscription between a corresponding electrical device of the first set of electrical devices with the context information included in a corresponding metadata of the plurality of metadata received from the metadata server(“the process of pairing starts, and the execution line reaches 301 where the user can enable the pairing mode on the IoT device, which allows the device to be detected and paired with other devices using the compatible pairing technology. On 302, the user can enable the pairing mode on the TV receiver, which allows the searching for IoT devices to be paired. On 303, the TV receiver starts the searching for IoT devices to be paired and added to the list of IoT devices compatible with the TV receiver. The process of searching follows the line 305 until a given timeout. In 306, a conditional statement verifies if some IoT device was found. If not, the execution line follows through 304 reaching 301 where the process is started again. If some IoT device is found, the execution line reaches 307 where the IoT device is paired with TV receiver. The paired device is added to paired list persisted at TV device memory to be used by the communication application. After the conclusion of the pairing process for one IoT device, the execution line goes to conditional statement 308 to check if there is another IoT device to be paired. If there are no devices to be paired, the execution line reaches statement 309 and the pairing process is finished. If there are more IoT devices to be paired, the execution line follows to 300 and the pairing process is repeated again until all the IoT devices are added to the paired list” in Para.[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tam and Hsieh with the above teachings of Riberio in order to improve the user experience turning more exciting the leisure time in front media device.
As per claim 16, Tam, Hsieh and Riberio teach all of limitation of claim 15.
Tam and Hsieh are silent about wherein the circuitry is further configured to control the first set of electrical devices based on each metadata and the subscription information associated with each of the first set of electrical devices.
Riberio teaches wherein the circuitry is further configured to control the first set of electrical devices based on each metadata and the subscription information associated with each of the first set of electrical devices(“The broadcaster 200 transmits the transport stream 201 continuously containing PES packets carrying on IoT commands synchronized with the video stream flow. At the receiver side 202, these commands (e.g. showed above) are then extracted, processed and transmitted to all IoT devices paired with the TV device through some smart communication protocol 203.” in Para.[0072], Para.[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tam and Hsieh with the above teachings of Riberio in order to improve the user experience turning more exciting the leisure time in front media device.

Tam in view of Hsieh and Lee
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al.(USPubN 2017/0257664; hereinafter Tam) in view of Hsieh et al.(USPubN 2020/0327160; hereinafter Hsieh) further in view of Lee et al.(USPubN 2017/0031559; hereinafter Lee).
As per claim 17, Tam and Hsieh teach all of limitation of claim 12.
Tam and Hsieh are silent about further comprising an image capturing device, wherein the circuitry is further configured to: control the image capturing device to capture at least one image of at least one viewer, in a field-of-view of the image capturing device, based on the control of the first set of electrical devices in synchronization with the playback of the first media content; determine an emotional state of the at least one viewer from the captured at least one image; and update the plurality of metadata based on the determined emotional state.
Lee teaches further comprising an image capturing device, wherein the circuitry is further configured to: control the image capturing device to capture at least one image of at least one viewer, in a field-of-view of the image capturing device, based on the control of the first set of electrical devices in synchronization with the playback of the first media content; determine an emotional state of the at least one viewer from the captured at least one image; and update the plurality of metadata based on the determined emotional state(“the electronic apparatus 101 performs an operation of the camera and may recognize a face. The display 420 may display various pieces of content (e.g., text, images, videos, icons, symbols, etc.). When the content is displayed, the electronic apparatus 101 may perform the operation of the camera 430. When the content is displayed, the electronic apparatus 101 may activate the camera 430 and may recognize the face of the user. When a command for activating the camera 430 is received from the user in a state of displaying the content, the electronic apparatus 101 may activate the camera 430 and may recognize the face of the user. Alternatively, when a predetermined time period elapses after the content is displayed, the electronic apparatus 101 may activate the camera 430. When the content is displayed on the display 420, the camera 430 may track the gaze of the eyes of the user and may determine a part of the displayed content that the user is currently viewing. The electronic apparatus 101 may determine a current emotional degree of the user through the recognized face of the user. The electronic apparatus 101 may determine a state of an emotion of the user, through a facial expression (e.g., eyes, nose, mouth, etc.) of the user or a change in the facial expression of the user which is recognized through the activated camera 430. The electronic apparatus 101 may determine a state of the current facial expression of the user, through a threshold of a standard face according to an emotion which is pre-stored in the memory 440” in Para.[0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Tam and Hsieh with the above teachings of Lee in order improve the user experience turning more exciting the leisure time in front media device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484